Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  128602                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  MICHELLE GOWER, Personal 	                                                                             Maura D. Corrigan
  Representative of the Estate of                                                                      Robert P. Young, Jr.
  Edwin Gower, Deceased,                                                                               Stephen J. Markman,
                                                                                                                      Justices
               Plaintiff-Appellant,
  v        	                                                        SC: 128602
                                                                    COA: 257970
                                                                    Ingham CC: 03-000299-NH
  JAMES HARKEMA, M.D., 

  CHRISTOPHER SEIP, M.D., 

  BENJAMIN B. MOSHER, M.D., 

  CHRISTOPHER ABOOD, M.D.,

  TONIA REINCKE, PA-C,

  SPARROW HOSPITAL, 

  GREG A. HOWELLS, M.D.,

  KEITH BLUM, D.O.,

  CHRISTINA MASER OHM, M.D., 

  KEVIN KRAUSE, M.D., 

  GREGORY NOWINSKI, M.D.,

  JULIE STEIN, M.D., and

  WILLIAM BEAUMONT HOSPITAL, 

  ROYAL OAK,

             Defendants,
  and
  GEORGE ARTHUR WILLIAMS, M.D., 

  and ASSOCIATED RETINAL 

  CONSULTANTS, P.C., 

            Defendants-Appellees.
  _________________________________________/

          On order of the Court, the application for leave to appeal the March 22, 2005 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

        CAVANAGH and KELLY, JJ., would grant leave to appeal.



                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2005                    _________________________________________
           l1026                                                               Clerk